Citation Nr: 0001244	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-49 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for a left knee 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the Waco, 
Texas, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO increased 
the rating for the veteran's left knee disability from 10 
percent to 20 percent.  The veteran appealed for a rating 
higher than 20 percent.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's left knee disability is currently 
manifested by arthritis, limitation of motion, and 
instability, producing some limitation of activity.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for 
postoperative residuals of internal derangement of the left 
knee, with degenerative joint disease, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4,41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5259, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a disability rating higher than the 
current 20 percent rating for his service-connected left knee 
disability.  He sustained an injury of the left knee during 
service, and he underwent surgery on the knee in 1972, and 
again in 1996.  The service-connected disability is described 
as postoperative residuals of internal derangement of the 
left knee, with degenerative joint disease.  Service 
connection has also been established for a right knee 
disability secondary to the service-connected left knee 
disability.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for an 
increased rating for a disability is generally well grounded 
when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  The veteran claims that his left 
knee disability has worsened, and the Board finds that his 
claim for an increased rating is a well grounded claim.  When 
a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

The veteran's service medical records show that he was seen 
in 1969 and 1970 for injury and continuing pain in his left 
knee.  Examiners recorded impressions that the underlying 
disorder was a muscle strain, ligament strain, or ligament 
tear.  After service, in June 1972, the veteran underwent 
surgery on his left knee.  The treating physician found a 
tear of the medial semilunar cartilage, and a tear of the 
anterior cruciate ligament.  The physician removed the medial 
semilunar cartilage, and repaired the anterior cruciate 
ligament.

On VA examination in 1979, the veteran reported pain in his 
left knee, with limitation of motion and episodes of 
swelling.  The examiner noted a range of motion of the left 
knee from 10 degrees of flexion (i.e., 10 degrees short of 
full extension) to 125 degrees of flexion, with mild laxity 
of the cruciate ligaments.

In 1985 and 1986, the veteran reported that his left knee 
disorder had worsened.  Notes from VA outpatient treatment in 
1986 reflected that the veteran reported aching and giving 
way of the knee.  The examining physician found that the 
veteran's left knee had full range of motion, tenderness 
under the patella, and moderate instability.  X-rays taken in 
1986 revealed degenerative joint disease due to old trauma.

VA medical treatment notes from 1994 through 1996 show that 
the veteran was seen on a number of occasions for problems 
with his left knee.  In September 1994, an examiner noted 
that the veteran was walking with a limp.  The VA facility 
provided the veteran with a cane to use due to degenerative 
joint disease and laxity in his left knee.  In May 1995, the 
veteran reported occasional pain in his left knee, 
particularly with activity.  Examiners noted laxity of the 
knee, and tenderness of the patellar tendon.  The range of 
motion of the left knee was from 10 to 115 degrees.  In July 
1995, the veteran reported that pain in his right knee was 
interfering with his employment.  In February 1996, an 
examiner noted popping, pain, and swelling in the veteran's 
left knee.  In August 1996, the veteran underwent 
arthroscopic surgery on his left knee.  The physician found 
that the knee had degenerative joint disease and 
chondromalacia.  The physician debrided degenerated tissue.  
The veteran was given a crutch for weight bearing following 
the arthroscopy.

The veteran had hearings at the RO in September 1996, and 
again in July 1997.  He reported that his left knee had not 
improved since the arthroscopy.  He reported that he used a 
cane or crutches when he walked.  He reported that he wore a 
brace on the knee at all times.  He stated that the knee was 
unstable.  He stated that he was not able to stoop or arise 
from stooping.  He indicated that he could not extend the 
knee fully. He reported that he had been told that he would 
need a total knee replacement.  He reported that he had been 
fired from his job, as a forklift operator, because of his 
difficulty working due to stiffness and pain in his left 
knee.  He reported that his left knee disability made it 
difficult for him to obtain new employment.

On VA examination in October 1997, the veteran wore braces on 
both of his knees, and he used crutches.  The veteran 
reported that pain, swelling, and giving way of his left knee 
had worsened since 1995.  The examining physician noted 
atrophy of the left thigh compared to the right thigh.  The 
examiner found that the left knee was stable on various 
stressing tests.  The examiner noted palpable ridging of 
osteoarthritis in the left knee, in the upper tibial plateau 
and in the medial femoral condyle.  The examiner noted 
grating and popping of the knee with motion.  The range of 
motion was to full extension, but flexion only to 100 
degrees.  The examiner noted rather significant genu valgum, 
or knock knees, in both knees.  X-rays showed degenerative 
joint disease of the left knee.  The examiner's impression 
was severe degenerative joint disease of the left knee.

In October 1999, the veteran had a Travel Board hearing 
before the undersigned Board Member.  The veteran reported 
that his left knee disability had continued to worsen over 
time.  He reported that he received pain medication for his 
left knee disorder.  He asserted that his left knee 
disability limited his everyday activities.  He reported that 
he had not worked since 1996, when he had lost his job as a 
forklift operator because of limitations caused by his left 
knee disability.  He indicated that stiffness, pain, and 
instability in his left knee had made it difficult to get 
into the forklift.  He reported that he had fallen on a 
number of occasions because of instability of the left knee.  
He reported that he wore a brace on his left knee, and that 
he used crutches and a wheelchair.  He stated that he got 
someone to assist him with household tasks.

Under the rating schedule, degenerative arthritis is rated 
based on the limitation of motion of the affected joint.  If 
the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent for each 
major joint is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1999).  Limitation of motion of the knee is rated 
compensably if flexion is limited to 45 degrees or less, or 
if extension is limited to 10 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (1999).  The rating 
schedule provides for a rating of 10 percent for removal of 
the semilunar cartilage of the knee, if the knee is 
symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (1999).  
Recurrent subluxation or lateral instability of the knee is 
rated at 10 percent if slight, 20 percent if moderate, and 
30 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).  

On the most recent examination, the range of motion of the 
veteran's left knee was from 0 to 100 degrees.  Atrophy of 
the left thigh provided evidence of the limitation of 
function of the veteran's left knee.  The veteran wears a 
brace on his left knee due to instability of the knee. The 
veteran has reported that stiffness and pain in his left knee 
interfered with performing his most recent job, as a forklift 
operator.  Taking into account all of the manifestations of 
the veteran's left knee disability, including the impairment 
of movement and weightbearing, the Board finds that a 
30 percent rating is warranted.  In the absence of ankylosis, 
greater limitation of motion, or objective findings of 
greater instability, the Board does not find a basis for a 
rating greater than 30 percent for the left knee disability.

In a Supplemental Statement of the Case (SSOC) issued in 
December 1997, the RO reported that they had consider whether 
an extraschedular rating, under 38 C.F.R. § 3.321(b)(1) 
(1999), was warranted.  The regulation at 38 C.F.R. 
§ 3.321(b)(1) provides that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In the 1997 SSOC, the RO 
concluded that an extraschedular rating was not warranted, as 
the veteran's left knee disability did not present such an 
exceptional or unusual disability picture, with factors such 
as marked interference with employment or frequent periods of 
hospitalization.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  The Board is not 
precluded, however, from raising this question, and in fact 
is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board has reviewed this case in 
light of 38 C.F.R. § 3.321(b)(1) and the Court's mandates.  
The Board notes the veteran's reports that his left knee 
disability interfered with his work as a forklift operator.  
The Board finds that a 30 percent rating under the rating 
schedule, as awarded above, adequately addresses the 
veteran's impairment, including the interference with certain 
work duties, due to his left knee disability.  The Board does 
not find that the disability picture is exceptional or 
unusual so as to make the rating schedule impractical in this 
case.


ORDER

Entitlement to a 30 percent disability rating for a left knee 
disability is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

